t c memo united_states tax_court gary r fears petitioner v commissioner of internal revenue respondent docket no filed date anthony g tumminello for petitioner john j boyle for respondent memorandum opinion marvel judge respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax petitioner filed a timely petition contesting respondent’s determination the issues for decision are whether respondent issued a timely and valid notice_of_deficiency and if so whether respondent erred by denying petitioner’s request to participate in a settlement initiative offered by respondent background the parties submitted this case fully stipulated pursuant to rule we incorporate the stipulations of facts into our findings by this reference petitioner resided in illinois when the petition was filed this case relates to a so-called son-of-boss transaction that occurred in petitioner was the sole shareholder of gf gateway investors inc gfg investors an s_corporation and the sole member of gf gateway investments l l c gfg investments on date gfg investors and gfg investments formed a partnership gateway investment partners gateway gfg investors owned percent of gateway and gfg investments owned percent gfg investors gfg investments and gateway were formed solely to engage in the son-of-boss transaction 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code unless otherwise indicated 2although the parties stipulated that petitioner resided in florida when he filed the petition the petition shows that he resided in illinois 3both entities were formed on date on date gfg investments sold two foreign_currency options short options to deutsche bank for dollar_figure and purchased two foreign_currency options long options from deutsche bank for dollar_figure million on date gfg investments contributed the short and long options to gateway on date gateway purchased foreign_currency for dollar_figure on date the short and long options terminated on date several transactions occurred gfg investments transferred its interest in gateway to gfg investors gateway transferred the foreign_currency to gfg investors and gateway was dissolved on date gfg investors sold the foreign_currency for dollar_figure on date gfg investors filed a form_1120s u s income_tax return for an s_corporation reporting a dollar_figure loss resulting from the foreign_currency sale on date gateway filed a form_1065 u s return of partnership income for the period october to date reporting dollar_figure of distributions of property other than money on date petitioner filed his form_1040 u s individual_income_tax_return return reporting a net_operating_loss of dollar_figure resulting from the foreign_currency_loss petitioner reported the dollar_figure foreign_currency_loss from gfg investors on a form_4797 sales of business property attached to his return on date petitioner filed hi sec_2001 form_1040 return reporting a dollar_figure net_operating_loss_carryover from on date petitioner filed hi sec_2002 form_1040 reporting a dollar_figure net_operating_loss_carryover from on date respondent received from petitioner a form notice of election to participate in announcement settlement initiative settlement initiative notice on date pursuant to the unified_audit and litigation provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 respondent issued a notice of final_partnership_administrative_adjustment fpaa with respect to gateway’s taxable_year ending date respondent determined among other things that gateway was a sham lacked economic_substance or was formed_or_availed_of in connection with a transaction a principal purpose of which was to reduce substantially its partners’ federal tax_liability in a manner inconsistent with the intent of the internal_revenue_code on date after several months of negotiations between respondent and petitioner’s counsel regarding the settlement initiative notice respondent denied petitioner’s request to participate in the settlement initiative on date pursuant to the fpaa petitioner filed a petition at docket no the partnership-level proceeding after respondent moved to dismiss the partnership- level proceeding for lack of jurisdiction on the ground that the petition was not filed by a proper party4 and after the court gave petitioner an opportunity to object on date the court issued an order of dismissal for lack of jurisdiction petitioner did not appeal on date respondent issued petitioner a notice_of_deficiency for notice disallowing among other deductions the net_operating_loss_carryover from respondent also disallowed dollar_figure of deductions reported on petitioner’ sec_2001 schedule a itemized_deductions relating to legal accounting consulting and advisory fees and gateway’s tax preparation fees dollar_figure of deductions reported on hi sec_2001 schedule c profit or loss from business relating to gfg investments for taxes and licenses and legal and professional 4the petition in the partnership-level proceeding was filed in the name of gary fears partner gateway investment partners and gary r fears sole shareholder of gf gateway investors inc 5on date respondent issued petitioner a notice_of_deficiency for and petitioner did not petition the court with respect to that notice 6respondent made an overall adjustment to petitioner’s itemized_deductions of dollar_figure reflecting the dollar_figure disallowed deduction and the sec_67 and sec_68 limitations on itemized_deductions respondent also adjusted the personal_exemption that petitioner claimed on hi sec_2001 return because of the adjustments to his taxable_income fees and a dollar_figure flowthrough deduction from gfg investors for legal accounting consulting and advisory fees petitioner timely petitioned this court on date respondent filed a motion to dismiss for lack of jurisdiction and to strike with respect to the penalties determined in the notice and on date petitioner filed an objection to respondent’s motion we issued an opinion in 129_tc_8 granting respondent’s motion i return discussion the parties stipulated that petitioner’ sec_2001 return was filed on date however petitioner contends in one part of his brief that the return was filed on date and in another part of his brief that it was filed on date generally a federal_income_tax return filed before the last day prescribed by law or by regulations promulgated pursuant to law for the filing thereof is considered filed on such last day sec_6501 however a return received by the commissioner before an extended due_date is considered filed on the date received 669_f2d_1342 9th cir sec_301_6501_b_-1 proced admin regs a return mailed on or before the due_date and received by the commissioner after the due_date is considered filed on the date of the postmark made by the u s postal service mailbox rule sec_7502 and b the mailbox rule does not apply where a return is received by the commissioner before the return’s due_date see sec_7502 sec_6501 petitioner’s return preparer signed and dated petitioner’ sec_2001 return on date and the u s postal service postmarked the return on date respondent stamped the return received date atsc irs and we find that respondent received petitioner’ sec_2001 return on that date because respondent received petitioner’ sec_2001 return on date before the extended due_date the mailbox rule does not apply consequently petitioner’ sec_2001 return is considered filed on date the date respondent received it ii notice petitioner argues that the period of limitations on assessments under sec_6501 had expired before respondent issued the notice and that the period for assessment under section does not apply sec_6501 generally requires that the commissioner assess income_tax within years after the taxpayer files a return the mailing of a notice_of_deficiency to the taxpayer suspends the period of assessment during the period in which the secretary is prohibited from making the assessment or from collecting by levy or a proceeding in court and if a proceeding is commenced in the court until the decision of the court becomes final and for days thereafter sec_6503 petitioner filed hi sec_2001 return on date under sec_6501 respondent had until date to issue a notice_of_deficiency respondent mailed the notice on date before the period of limitations for making an assessment would have expired under sec_6501 consequently the notice was timely petitioner further contends that respondent’s grounds for disallowing the net_operating_loss_carryover were arbitrary and false specifically petitioner argues that because respondent had not disallowed the net_operating_loss and had not assessed a deficiency in tax for the year in which the 7because we hold that the notice was timely under sec_6501 we need not decide whether sec applies or whether the notice was timely under sec sec a which applies to tefra proceedings provides that the commissioner may assess income_tax with respect to any person which is attributable to any partnership or affected_item for a partnership taxable_year within years after the later of the date the partnership filed its return or the due_date of the partnership return if an fpaa is properly issued sec d suspends the period of assessment in sec a for the period during which a petition may be filed with the court and if a petition is filed until the decision of the court becomes final and for year thereafter sec operates to extend the general period of limitations for issuing notices of deficiency and making assessments under sec_6501 in tefra proceedings see 114_tc_533 net_operating_loss originated respondent improperly disallowed the net_operating_loss_carryover petitioner’s argument is misplaced respondent is not required to disallow the net_operating_loss in before he disallows the net_operating_loss_carryover in see sec_6214 95_tc_257 the commissioner is not barred from assessing a deficiency for an open_year where his determination does not concern additional assessments for a barred year but only review of a computation from a barred year for the purpose of correctly determining the tax_liability for an open_year moreover under the tefra provisions the tax treatment of partnership items is decided at the partnership level sec_6231 101_tc_365 partnership items include for example the partnership aggregate and each partner’s share of the items of income gain loss deduction or credit of the partnership sec_301 a - a i proced admin regs affected items are items affected by the treatment of partnership items sec_6231 the net_operating_loss and the net_operating_loss_carryover are affected items because their existence or amount is dependent on determinations made in the partnership-level proceeding see eg 87_tc_783 after the court’s order of dismissal in the partnership-level proceeding became final respondent appropriately issued the notice disallowing the net_operating_loss_carryover in accordance with the determinations made in the partnership-level proceeding therefore we conclude that respondent did not disallow the net_operating_loss_carryover on arbitrary or false grounds iii other disallowed deductions petitioner alleges in his petition that respondent disallowed certain itemized and business deductions without requesting and auditing petitioner’s records however petitioner presented no evidence with respect to the itemized or business deductions he claimed nor did he dispute these adjustments in his brief deductions are strictly a matter of legislative grace and petitioner must show that his deductions are allowed by the internal_revenue_code see rule a 292_us_435 petitioner must also keep sufficient records to substantiate any deductions otherwise allowed by the internal_revenue_code see sec_6001 sec_1_6001-1 income_tax regs further the failure to produce evidence in support of an issue of fact as to which a party has 8although petitioner introduced into evidence an invoice from jenkens gilchrist a professional_corporation dated date for professional service fees of dollar_figure the invoice did not substantiate any payment for any professional services the burden_of_proof and which has not been conceded by such party’s adversary may be a ground for deciding the issue against that party rule b petitioner had the burden of proving his entitlement to the deductions he claimed see rule a and petitioner failed to substantiate those deductions we sustain respondent’s determination iv settlement initiative petitioner argues that if we conclude the notice was timely and valid he is entitled to the terms in the son-of-boss settlement initiative under announcement 2004_1_cb_964 the announcement was issued to offer taxpayers who have invested in the son-of-boss tax_shelter an opportunity to resolve their tax_liabilities under a settlement initiative and avoid litigation id the announcement states that the denial of a taxpayer’s request to participate in this initiative is not subject_to judicial review id sec_4 c b pincite this court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress sec_7442 114_tc_171 85_tc_527 petitioner has not cited and we have not found any authority that 9petitioner does not contend that sec_7491 applies to this case and he has not produced evidence to show he satisfied the requirements of sec_7491 would permit us to review respondent’s denial of a request to settle a case under a settlement initiative moreover we generally will not look behind a deficiency_notice to examine the evidence used or the propriety of the commissioner’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 therefore we shall not review respondent’s denial of petitioner’s request to participate in the settlement initiative to reflect the foregoing decision will be entered for respondent
